United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1253
                                   ___________

Steven E. Rousseau,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
River Valley Industries,                *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 26, 2008
                                Filed: February 12, 2009
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Steven Rousseau appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Upon careful review, see Ramlet
v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we hold that summary
judgment was proper for the reasons the district court stated. Accordingly, we affirm.
See 8th Cir. R. 47B.




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.